Citation Nr: 1105137	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  07-35 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for low back pain 
with arthritis.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to September 
1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in Roanoke, Virginia.  During the course of 
the appeal the rating was raised from 10 percent to 20 percent.  
The claim has not been withdrawn, so it continues on the issue of 
a further increase.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

The Veteran's low back disorder was not shown to be characterized 
by forward flexion of the thoracolumbar spine to 30 degrees or 
less or any type of ankylosis.  The Veteran did not experience 
any incapacitating episodes of intervertebral disc syndrome as 
defined by law during the period at issue herein.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for low back 
pain with arthritis were not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010-
5003, 5242 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that 38 C.F.R. 
§ 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies to 
all applications pending on, or filed after, the regulation's 
effective date. 

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VCAA notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective date for the award of 
benefits will be assigned if service connection for a claimed 
disability is awarded.  Id at 486.  .

In this case the Veteran was sent a letter in December 2006, 
prior to the rating decision that is appealed herein, which 
explained VA's duty to assist him with obtaining evidence in 
support of his claim.  The December 2006 letter explained to the 
Veteran that in order to receive a higher rating for his low back 
disability he needed to show that it got worse.  The December 
2006 letter also explained the manner whereby VA assigns 
disability ratings and effective dates for service connected 
disabilities.  The Veteran was also sent another letter in July 
2008 which explained to him the specific criteria that were 
applicable to rating disabilities of the spine.  His claim was 
thereafter readjudicated in a September 2009 supplemental 
statement of the case (SSOC).

In addition to its duties to provide each claimant with various 
notices, VA also must make reasonable efforts to assist him or 
her with obtaining the evidence that is necessary to substantiate 
his or her claim(s), unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim(s).  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the 
current appeal, VA has of record evidence including service 
treatment records, VA treatment records, private treatment 
records, and documents showing leave that the Veteran took from 
work.  The Veteran was also afforded a VA examination that 
adequately documented the symptoms and functional effects of the 
Veteran's back disability.

For the reasons set forth above, the Board concludes that VA 
satisfied the requirements of the VCAA in this case. 

II. Increased Rating

The Veteran contends that the symptoms of his low back pain with 
arthritis are more severe than are contemplated by the currently 
assigned 20 percent rating.

Disability ratings are determined by applying criteria that are 
set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4).  Ratings are based on average impairments of earning 
capacity resulting from particular diseases and injuries and the 
residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic 
codes set forth in 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease 
or injury already has been established and entitlement to an 
increase in the disability rating is at issue, the present level 
of disability is of primary importance.  See, e.g., Franciso v. 
Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  The relevant focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Pursuant to the general rating formula for diseases and injuries 
of the spine a rating of 20 percent is assigned for forward 
flexion of the thoracolumbar spine that is greater than 30 
degrees but not greater than 60 degrees; or a combined range of 
motion of the thoracolumbar spine that is not greater than 120 
degrees; or muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  An evaluation of 40 
percent is assigned for forward flexion of the thoracolumbar 
spine to 30 degrees or less or where there is favorable ankylosis 
of the entire thoracolumbar spine.  A 50 percent rating is 
assigned where there is unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is assigned where 
there is unfavorable ankylosis of the entire spine.  These rating 
criteria apply with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  38 C.F.R. § 4.71a, 
Diagnostic Code 5242.

Traumatic arthritis is rated as degenerative arthritis, with 
ratings assigned based on limitation of motion.  To the extent 
there is evidence of arthritis, with some limitation of motion 
that is not compensable under other provisions of the rating 
schedule, a 10 percent rating may be assigned.  38 C.F.R. § 4.71a 
Codes 5010-5003.

Evaluation of a service-connected disability involving a joint 
rated on limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown , 8 
Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 
4.40 state that disability of the musculoskeletal system is 
primarily the inability, due to damage or inflammation in parts 
of the system, to perform normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of part, or 
all, of the necessary bones, joints and muscles, or associated 
structures.  It may also be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.  The factors of 
disability affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

While there are alternative criteria applicable to rating 
intervertebral disc syndrome based on incapacitating episodes, 
those criteria are not applicable in this case because the 
evidence shows that the Veteran does not have intervertebral disc 
syndrome of the lumbosacral spine and there is no evidence that 
he experienced any incapacitating episodes of acute signs and 
symptoms of intervertebral disc syndrome requiring bed rest 
prescribed by a physician and treatment by a physician during the 
period at issue herein.  See 38 C.F.R. § 4.71a, "Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes" at note 1 (defining "incapacitating episode") Code 
5243.

Chiropractic treatment records indicate that the Veteran was 
treated for low back pain.  An October 2006 treatment record 
reflected that the Veteran had 55 degrees of lumbar flexion with 
pain, 20 degrees of lumbar extension with pain, 25 degrees of 
right and left lateral flexion, and 30 degrees of right and left 
lumbar rotation.  Deep tendon reflexes were normal.  The Veteran 
was noted to have muscle spasm at the left and right multifidus 
muscle, left and right quadrates lumborum muscle and right 
gluteus maximus muscle.  Treatment records show that the 
Veteran's range of motion periodically improved or got worse 
during 2006, but additional ranges of motion were not reported. 

The Veteran's VA treatment records reflect occasional complaints 
of low back pain which was treated by a private chiropractor.  
The Veteran did not receive treatment for his low back pain from 
VA.

The Veteran was afforded a VA contract examination of his back in 
December 2006.  At that time the Veteran reported that he felt 
that his back pain became worse over the past 5 years.  He 
reported that he had intermittent low back pain with bending and 
with other activity.  He went to the gym 3 times per week to 
exercise.  He used heat to his back and saw a chiropractor 
regularly for back treatments.  He reported that the pain in his 
left low back radiated down his left leg to his knee.  He did not 
complain of any numbness.  The Veteran reported that his back 
pain was intermittent and he normally did not take medication for 
it.  He reported that he might take acetaminophen once per week 
for increased pain.

The Veteran's posture and gait were normal and he did not require 
any devices to aid with ambulation.

Examination of the thoracolumbar spine did not reveal any 
radiation of pain with movement.  There was no muscle spasm and 
no tenderness.  Straight leg raising was negative bilaterally.  
There was no ankylosis of the lumbar spine.  The Veteran had full 
range of motion of his spine with pain at the end of the ranges 
of motion in all directions.  After repetitive use there was 
pain, fatigue, weakness, and lack of endurance.  There was no 
incoordination.  The maximum functional impact was due to pain.  
There was no additional limitation of motion after repetitive 
use.  

Inspection of the spine revealed the position of the head to be 
within normal limits.  There was symmetry of appearance and 
symmetry of spinal motion.  Curvatures of the spine were within 
normal limits.  There was no evidence of intervertebral disc 
syndrome of the cervical or lumbosacral spine areas.

Biceps reflexes and triceps reflexes were 3+ bilaterally.  Knee 
reflexes were 4+ bilaterally.  Ankle reflexes were 3+ 
bilaterally.  There was no bowel or bladder dysfunction related 
to the Veteran's back.  

A neurological examination indicated that motor and sensory 
functions were normal.

The Veteran reported that he worked as a clerk at the post office 
and that, on occasion, he missed work due to his back pain.

In a written statement dated in January 2007 the Veteran's 
chiropractor opined that the Veteran had low back pain which 
improved but the Veteran still experienced pain which decreased 
his ability to perform his activities of daily living by 20-25 
percent.  The chiropractor opined that the Veteran's low back 
condition continued to get worse but that chiropractic care had 
helped.

In a letter dated in October 2007 the Veteran's chiropractor 
reported that although the Veteran discontinued care in early 
December 2006 he had returned in late January 2007 due to his 
continued low back pain.  At that time the Veteran had 50 degrees 
of thoracolumbar flexion with moderate pain into the left lower 
extremity.  The chiropractor noted that when the Veteran was 
under consistent chiropractic care his ranges of motion improved 
but when he left care his thoracolumbar ranges of motion were 20 
to 30 percent decreased when compared to measurements taken when 
under care.  

In a letter dated in July 2008 the Veteran's chiropractor related 
that the Veteran then had 45 degrees of thoracolumbar flexion 
with moderate pain into the left lower extremity. 

Printouts from the Veteran's workplace reflected that he 
sometimes missed work due to low back pain.  A report from August 
2005-January 2006 and from January 2006- August 2006, reflected 
that the Veteran had 1 or 2 episodes of low back pain for which 
he took off from work in 6 months and that each episode lasted 1-
3 days.  Later printouts reflected that the Veteran reported a 
frequency of every 2 months lasting 1-2 days.   

The evidence does not show that the Veteran met the criteria for 
a rating in excess of 20 percent for his low back pain with 
arthritis.  Although several measurements of the range of motion 
of the Veteran's spine are of record, at no time was the 
Veteran's range of forward flexion 30 degrees or less, even 
considering additional limitation of motion due to pain.  There 
was no ankylosis of the spine.  As noted above, the alternative 
criteria for rating intervertebral disc syndrome based on 
incapacitating episodes do not apply because, although the 
Veteran missed work on occasion due to his back pain, there is no 
evidence of incapacitating episodes as that term is defined by 
regulation.  While diagnostic code 5010-5003, pertaining to 
arthritis, was considered application of that diagnostic code 
would not yield a higher rating because it provides that 
arthritis is rated on limitation of motion of the affected joint 
where such limitation is present.  As set forth above, this 
yields no higher than a 20 percent rating.

Additionally, a separate rating for neurological dysfunction is 
not warranted in this case because there is no evidence that the 
Veteran experiences any neurological problems as a result of his 
low back disability.

The Board finds that the Veteran's symptoms do not present such 
an exceptional disability picture as to render the schedular 
rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. 
Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the schedular evaluation is inadequate).  The limited range of 
motion and back pain that are experienced by the Veteran are 
specifically contemplated in the rating schedule.

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine is 
inapplicable in the instant case because the preponderance of the 
evidence is against the Veteran's claim. See, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, the appeal is denied.


ORDER

A rating in excess of 20 percent for low back pain with arthritis 
is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


